Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                      Detailed Action
This is responsive to Applicant’s Amendment filed on December 2, 2021.  Claims 1 , 13, and 17 were amended. Claims 1-20  are currently pending.
The following is an examiner’s statement of reasons for allowance:  
                       As per claims 1-12, the art of record does not disclose singularly or in combination the claimed features of “determining a wait time period as a duration of time until the traffic signal device changes to a go state; transmitting a backup request to the first vehicle based on the rear distance and a wait time period,” and then “controlling the host vehicle to perform a backup maneuver with respect to the intersection based on the rear distance and the wait time period”.
                        As per claims 13-16, the art of record does not discloses singularly or in combination the claimed features of “a traffic signal device for controlling traffic at an intersection according to at least a stop state and ago state...and a processor...transmits a backup request using the communication network to the first vehicle based on the rear distance and a wait time period, wherein the wait time period is a duration of time between the stop state and the go state,” and where the processors "controls the host vehicle to perform a backup maneuver with respect to the intersection based on the rear distance and the wait time period."
                     As per claims 17-20, the art of record does not disclose singularly or in combination instructions that when executed by a processor, causes the processor to: .
        Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Beauvais et al (US-20180334163-A1) discloses method and system having a programmed processor to command a communication interface to query at least one secondary parked vehicle for a supplemental distance of the at least one secondary parked vehicle. The processor is also programmed to calculate an aggregate distance based on the moving distance and the supplemental distance and to  coordinated vehicle movement in different directions to increase available parking space. See Abstract, Figures 4-5, and Paragraph [0020].

                               Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLIS B. RAMIREZ whose telephone number is (571)272-8920. The examiner can normally be reached 7:30 am to 5:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on 571-272-6781. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELLIS B. RAMIREZ/Examiner, Art Unit 3661                                                                                                                                                                                                        
/Elaine Gort/Supervisory Patent Examiner, Art Unit 3661